735 N.W.2d 250 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dennis Wayne VAN CLEVE, Defendant-Appellant.
Docket No. 133295. COA No. 274849.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the January 18, 2007 order of the Court of Appeals is considered. We DIRECT the Genesee County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal remains pending.